Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 2/11/21 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election without traverse of Group I and steps recited in instant claims 2, 3 and 6 (now canceled) and CMV pp65 as the species of cancer antigen in Applicant’s amendment and response filed 8/20/19 is acknowledged. 

Claims 1, 6, 7, 13, 15-18 and newly added claims 111-118 are presently being examined as they read upon the elected species as well as other CMV cancer antigens.

3.  Applicant’s amendment filed 2/11/21 has overcome the prior rejection of record of claims 1, 2, 6, 7, 10, 13 and 15-18 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception pertaining to an abstract idea without significantly more.

Applicant has amended instant base claim 1 to incorporate a step of measuring the relative activities of the T cell lines prior to generating the representation, more than an abstract idea without significantly more.

4.  Applicant’s amendment filed 2/11/21 has overcome the prior rejection of record of claims 1, 6, 7, 10, 13 and 15-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant has amended instant base claim 1 to incorporate a step of generating the representation prior to the selecting step and a step of measuring the relative activities of the T cell lines prior to generating the representation step. 

5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.








This is a new ground of rejection necessitated by Applicant’s amendment filed 2/11/21.

Applicant has added new claims 111-118.

The claims recite:

a method of selecting an allogeneic T cell line for therapeutic administration to a human patient having or suspected of having a pathogen or cancer, comprising
	(a) selecting a T cell line allogeneic to the patient that recognizes at least one epitope of an antigen of the pathogen or the cancer using the recited “representation” of “relative activities”, including step “(b) after the selecting step, retrieving the selected T cell line from a bank of T cell lines”, and including the other recited limitations in claim 111 and the limitations recited in the dependent claims thereof.

With regard to the 35 USC 101 Subject Matter Eligibility Guidelines, it is clear that independent claim 1 is drawn to a method and thus meets step 1 of the analysis.  Moving to step 2A prong 1, the claim is directed to an abstract idea and a natural correlation: (1) a “selecting” step that may be (i) a purely a mental step that comprises selecting a T cell having a highest relative activity among the HLA alleles and HLA allele combinations in the representation that are known to be in common with the patient or the diseased cells in the patient and are not otherwise disqualified from a representation having a correlation between in vitro or in vivo relative activities of T cells specific for a pathogen or cancer antigenic peptide against the pathogen or the cancer as is associated with a restriction to a different one of an HLA allele or HLA allele combination, or (ii) may constitute using a computer system that is a general use computer (see instant specification at [00118]) for the said “selecting” step, wherein the computer is being used as a tool and there is no change to the actual functioning of the computer, i.e., it is not a technological improvement to the computer), (2) use of a representation that is itself a correlation, i.e., an organization of elements, a database or such elements (the latter in claim 7) based upon relative activities versus HLA allele or HLA allele combination restriction, and (3) in step 3, after the mental selection step, the retrieving step of retrieving the selected T cell line from a bank of T cell lines may be a purely mental step (in the absence of a definition of “retrieving”).  Moving to step 2B, there is no integration into a practical application as the outcome of the claim does not require any application of the allogeneic T cell line selected. If the “retrieving the selected T cell line from a bank of T cell lines” is not a purely mental step, there is still no integration into a practical application because nothing is done with the cells once they’ve been retrieved.   

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not incorporate the selection based upon the representation (a correlation), both abstract ideas, into a practical application of the exception.

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.  Claims 111-118 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

This is a new ground of rejection necessitated by Applicant’s amendment filed 2/11/21.

Applicant has added new claims 111-118.

Applicant has broadly claimed the method recited in the instant claims, wherein instant base claim 111 recites “A method of selecting an allogeneic T cell line for therapeutic administration to a human patient having or suspected of having a pathogen”, wherein the method requires a selecting step of selecting a T cell line allogeneic to the patient that recognizes at least one epitope of an antigen of the pathogen by using a representation that
(i) identifies a plurality of HLA alleles  and optionally HLA allele combinations, and 	(ii) discloses indications of relative activities of T cell lines, each recognizing at least one epitope of an antigen of the pathogen and restricted to different ones of the HLA alleles or HLA allele combinations in the plurality; 
wherein in the representation each identified HLA allele or HLA allele combination is associated with the respective indication of relative activity of the T cell line restricted to the HLA allele or HLA allele combination, the relative activities being relative measures of known activity against the pathogen exhibited by the T cell lines, wherein 
(A) the T cell line selected has in common with the patient or diseased cells in the patient the HLA allele or HLA allele combination identified by the representation to which the recognition of the T cell line is restricted; and 
(B) the HLA allele or HLA allele combination, to which the T cell line selected is restricted, is associated in the representation with an indication of the highest relative activity among the HLA alleles and HLA allele combinations in the representation that are known to be in common with the patient or diseased cells in the patient and are not otherwise disqualified, and a step of retrieving the selected T cell line from a bank of T cell lines after the selecting step.


The specification does not disclose a representative number of species of “representation” used in the claimed method comprising a representative number of coordinate HLA(s)-restricted /T cell line(s) that have known relative in vivo clinical efficacy  against a pathogen such as CMV (T cells have restriction to an epitope of a protein of the CMV viral pathogen in complex with a particular HLA molecule) over the breadth of the genus of all known HLA alleles or HLA allele combinations, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function. The claims do not recite method steps for determining the representation and in addition, nor a step for determining relative in vivo clinical efficacies of the T cell lines in treatment of patients having the CMV pathogen.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  

As Applicant is undoubtedly aware, recent court decisions in the biotechnology arena have highlighted the issue with defining binding members strictly using functional terms as can be readily seen in both AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim a binding molecule by describing something that is not the invention, i.e.,  the structure to which it binds, as knowledge of the chemical structure of the thing being bound does not give the required kind of structure-identifying information about the thing being claimed. 

Notably, in the instant claims, the bank of T cells is not necessarily pre-existing and (even if it were pre-existing) representative of the breadth of the T cells having relative in vivo clinical efficacy for treating a pathogen or a cancer and restricted to the breadth of the plurality of almost 10,0000 different HLA alleles or HLA allele combinations that exist in humans; the identity of the T cell lines that are “not otherwise disqualified” are also not necessarily known. These said limitations are not known until one of skill in the art applies a method of discovery to determine them.  

As pertains to the “representation” comprising the genus of HLA molecules or HLA allele combinations and the cognate T cell line(s) having known activity against the CMV pathogen antigen, there is no evidence for a representative number of species of the coordinating T cell lines having a relative in vivo clinical efficacy in treating a pathogen such as CMV and their corresponding HLA allele(s) or HLA allele combinations are not known over the breadth of the HLA allele system for CMV.
This representation is not known until one of skill in the art applies a method to determine it.  

Although the instant specification discloses an example in which a pool of donors for generation of CTL lines inherited 180 different HLA alleles representative of common HLA alleles prevalent in the multiethnic population of New York, this is a subgenus of T cell lines restricted to a subset of HLA alleles and specific for immunodominant epitopes of CMVpp65 protein, as there are approximately 9,500 different HLA alleles, as is evidenced by HLA Nomenclature 2015 (of record). The patients were those who had CMV infection or persistent viremia who failed to respond to antiviral drugs (i.e., pre-treated patients whose immune and other systems/internal milieu were influenced by prior treatment) (e.g., [00153]-[00155]).  Evidentiary reference Hasan et al (Blood, October 21, 2013, 55th Annual Meeting of the American Society of Hematology, ASH, Abstract 122.21, of record) teaches that CMV T cells (CTLs) can be generated against subdominant epitopes (as opposed to just immunodominant epitopes) presented by both common HLA alleles as well as less prevalent HLA alleles (especially last sentence of reference).  One of skill in the art cannot readily envision the “representation” until one of skill in the art applies a methodology to discover it.  There is no evidence of record that a representation pre-exists for T cells that are restricted to each of the different 9,500 different HLA molecules in complex with peptide epitopes from CMVpp65 or another CMV protein and having in vivo clinical efficacy against against a pathogen such as CMV. 

Applicant’s IDS reference Cole et al (Int. Immunol. 1994, 6(11): 1767-1775, IDS reference) teaches that there is a structurally diverse repertoire of TCR that is able to recognize a single MHC class I/peptide complex (“HLA” designates human MHC molecules); accordingly, there is no structure/function relationship between the structure of a TCR on a T cell and the HLA/peptide complex it is stimulated by.  There is also no structure/function relationship between the structure of a TCR on a T cell and the HLA/peptide complex (the HLA restriction of the T cell) that induces an immune response  (let alone an in vivo clinical treatment response) against the said complex (or against the pathogen) (i.e., the peptide is the complex is an epitope) because intrinsic factors in vivo not related to the T cell and/or to the HLA to which it binds to influence whether or not a T cell is capable of producing an in vivo clinical efficacy against a pathogen such as CMV, e.g., in vivo cytokine or other immune system milieus, viral evasion mechanisms, stage of disease or disorder, variance amongst individual patients.. 

The specification discloses “An HLA allele or HLA allele combination is deemed “otherwise disqualified” if the T cell line restricted to that HLA allele or HLA allele combination is known to be unsuitable for therapeutic administration for any reason.  For example, if a tentatively selected T cell line is observed to have no or too few viable cells in the cell line sample, the HLA allele or HLA allele combination (to which such T cell line is restricted) can be deemed disqualified. In another example, if the relative activities in the representation of activity are based upon in vitro or ex vivo assays of activity and it is known that the relative in vivo activity of a T cell line restricted to a particular HLA allele or HLA allele combination does not correlate with the relative in vitro or ex vivo assay used for generating the representation of activity, such that the in vivo activity, the particular HLA allele or HLA allele combination (to which such T cell line is restricted) can be deemed disqualified.  For example, it has been observed that the in vivo activity against CMV infection in human patients for T cell lines restricted to HLA-B35 is clinically ineffective (therefore negligible relative to in vivo activity), although the percentage of interferon--secreting CD3+ T cells derived from T cell lines restricted to HLA-B35 indicates a much higher relative activity; thus, in the context of treating CMV infections, if a T cell line restricted to HLA-B35 is tentatively selected, preferably HLA-B35 would be “otherwise disqualified….In a related specific embodiment, an HLA allele or HLA allele combination is deemed disqualified if T cell line(s) restricted to the HLA allele or HLA allele combination are known to be clinically ineffective in treatment of patients having the pathogen or cancer.” (See [0041]).  

Thus, the identity of the “not otherwise disqualified” T cell line(s) in the representation are not known, and consequently, the identity of the “representation” is not known until one of skill in the art applies a method of discovery to determine it. 

Although one of skill in the art could employ methods of discovery to determine the cognate HLA allele(s) and T cells having known activity against the pathogen and also having clinical efficacy:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

Also note that although the instant claims are directed to methods using the representation and selecting a T cell line from the representation, rather than the representation (HLA restriction versus T cell clinical activity) itself, the same standard applies with regard to the written description requirement.  See University of Rochester v. G.D. Searle & Co., Inc., 69 USPQ2d 1886, 1895 (Fed. Cir. 2004). In the instant case, the claimed method cannot be practiced without the recited representation.

Applicant is reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Therefore, it appears that the instant specification does not adequately disclose the breadth of the said cognate components of the “representation” recited in the instant method claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all said components, the “representation” comprising them, and hence not in possession of the method of using the “representation” at the time the instant application was filed.    





Applicant’s arguments have been fully considered but are not persuasive.

Applicant argues that the fact that the representation of activity specified in the claims is not known until one of skill in the art applies a method to determine it is relevant to the assessment of whether the claimed invention complies with the written description requirement at least because the instant invention is not discovering which methods can be used to generate a representation of activity.

However, although the instant claims are directed to methods using the representation and selecting a T cell line from the representation, rather than the representation (HLA restriction versus T cell clinical activity) itself, the same standard applies with regard to the written description requirement. In the instant case, the claimed method cannot be practiced without the recited representation.
 
Applicant’s further argues that it is critical to first distinguish what is the essence of the claimed invention, as opposed to what is in the prior art and that adequate written description is required only for the invention itself, not for something that is not the inventive concept.

However, the representation in the claimed method is an ingredient for which there is not adequate written description.

Applicant argues that in claim 111, the representation of activity is characterized by two elements, the identity of the restricting HLA alleles and the indications of relative T cell activities (that are clinical efficacies) associated with the restricting HLA alleles, and that one skilled in the art could immediately recognize whether the information conveyed includes both the identities of the restricting HLA alleles and the associated indications of relative activities, so as to recognize something as a representation of activity.  Applicant argues that the example in the instant specification at Table 6 shows that Applicant was able to establish a representation of activity- a hierarchy of HLA alleles presenting immunodominant epitopes of CMVpp65 eliciting peptide-specific T cell responses, and based on clinical data from patients, including data described in Table 3.  Applicant argues that once the representation has been prepared, any person skilled in the art can “(re)-use” it for selecting a T cell line for the appropriate therapeutic use without having to conduct analysis on the actual clinical efficacy of the donor T cell line against the given pathogen or diseased cell.  





in vivo efficacies) even for T cells specific for CMV, as the example in the specification is not representative of CMV-restricted T cells that are restricted to the breadth of the HLA alleles or HLA allele combinations recited in the instant claims, nor to the breadth of T cells (that are restricted to subdominant epitopes as well as to dominant epitopes), nor to the breadth of all patients having CMV (e.g., not pretreated with anti-viral drugs), as is enunciated in the instant rejection. The breadth of the genus of ‘representations of relative activities that are in vivo clinical efficacies of T cell lines in treatment of human patients having a pathogen’ such as CMV has not been met in terms of a representative number of species and there is no structure/function relationship.  The written description requirement is severable from the enablement requirement.  

Applicant alleges that the examiner has not provided a basis as to why the alleles disclosed in the specification are not sufficiently representative of the about 9,500 HLA alleles.

However, this allegation is a mischaracterization, as the instant rejection indicates that 180 HLA alleles out of about 9,500 HLA alleles does not constitute a representative number of species, as the HLA system is highly polymorphic and the claims are not limited to just 180 out of 9,500 HLA alleles and cognate restricted T cells having in vivo clinical efficacies.

Likewise, Applicant’s further argument that 180 HLA alleles were representative of the multiethnic population of New York, but the detectable T cell responses were presented by only a limited number of HLA alleles (pointing to [00143]) is not persuasive.

There are different multi-ethnic populations of humans, not just the particular multiethnic mix in New York at a particular point in time, having different HLA makeups, some that are predominant, and others that are not in a particular population. Evidentiary reference Hasan et al (2013) that is of record in the instant rejection teaches that anti-CMVpp65 T cells may be presented by both common HLA alleles as well as less prevalent HLA alleles. The claims are not limited to T cells that are restricted by a particular HLA or HLA combination, nor to immunodominant epitopes of an antigenic protein such as CMVpp65 (as are those in the specification).   

Applicant argues that the term “not otherwise disqualified” does not adversely affect the ability of a person of ordinary skill in the art to visualize or recognize the members of the genus of a representation of activity as specified in the claims, and thus does not adversely affect the written description support for the claimed invention.  Applicant bases this argument on the example section of the instant application that discloses that T cell lines restricted to HLA-B35 were clinically ineffective against CMV infection in human patients.

However, this argument hinges on non-limiting examples in the specification. As the instant specification points out, the recited limitation “not otherwise disqualified” encompasses other criteria. The specification discloses “An HLA allele or HLA allele combination is deemed “otherwise disqualified” if the T cell line restricted to that HLA allele or HLA allele combination is known to be unsuitable for therapeutic administration for any reason.  For example, if a tentatively selected T cell line is observed to have no or too few viable cells in the cell line sample, the HLA allele or HLA allele combination (to which such T cell line is restricted) can be deemed disqualified.  

9.  In view of Applicant’s amendment and response filed 2/11/21 and upon further consideration, the prior rejection of record of claims 1-3, 6, 7, 10, 13 and 15-18 over Hasan et al (Blood, October 21, 2013, 55th Annual Meeting of the American Society of Hematology, ASH, Abstract 122.21, of record) in view of Leen et al (Blood, June 2013, 121(26): 5113-5123, IDS reference) is hereby withdrawn.

Applicant has amended instant base claim 1 to recite that the relative activities are in vivo clinical efficacies of the T cell lines in treatment of human patients having the pathogen or cancer and wherein each indication of relative activity is based on clinical data from a population of human patients in concert with selection of the T cell line associated with an indication of the highest relative activity among the HLA alleles and HLA allele combinations in the representation that are known to be in common with the patient or the diseased cells in the patient.  

10. In view of Applicant’s amendment and response filed 2/11/21 and upon further consideration, the prior rejection of record of claims 1-3, 6, 7, 10, 13 and 15-18 under 35 U.S.C. 103 as being unpatentable over Trividi et al (Blood, 2005, 105: 2793-2801, of record) in view of Leen et al (Blood, June 2013, 121(26): 5113-5123, IDS reference) is hereby withdrawn.     

Applicant has amended instant base claim 1 to recite that the relative activities are in vivo clinical efficacies of the T cell lines in treatment of human patients having the pathogen or cancer and wherein each indication of relative activity is based on clinical data from a population of human patients in concert with selection of the T cell line associated with an indication of the highest relative activity among the HLA alleles and HLA allele combinations in the representation that are known to be in common with the patient or the diseased cells in the patient.  

11. Claims 1, 6, 7, 13 and 15-18 are free of the prior art.  Claims 111-118 are rejected.






THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644